Case: 4:21-cr-00013-RLW-SRW Doc. #: 257 Filed: 04/21/21 Page: 1 of 4 PageID #: 541




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                   )
                                             )
                Plaintiff,                   )
                                             )
                v.                           )       Case No. 4:21 CR 13 RLW (SRW)
                                             )
 BRENDON DARNELL THOMAS,                     )
 JOSEPH ROBERT HOLLIMAN,                     )
 DEDRICK DESHON JORDAN,                      )
 TERRY JAMES WILLIAMS,                       )
 CLIFFORD DWIGHT DAVIS, JR.,                 )
 MARIA D. FLORES-CERVANTES,                  )
 JACQUELINE RENEE HARRIS,                    )
 THOMAS WILLIAM FOGLE,                       )
 RICHARD LEROY CLARK,                        )
 SARAH NICOLE REYNOLDS,                      )
 JOSEPH MICHAEL SURAUD,                      )
 ALEXANDRA MARNI CHAMBERS,                   )
 DEIDRE DENISE MEDCALF,                      )
 DAVID MICHAEL NUELLE,                       )
 MATTHEW JOSEPH AUBIN and                    )
 KEVIN JOHN KARLL,                           )
                                             )
                Defendants.                  )


                                   SCHEDULING ORDER

        All pretrial matters in this case have been referred to the undersigned United States

 Magistrate Judge, pursuant to 28 U.S.C. § 636(b). This case was previously found to be a complex

 case under the relevant provisions of the Speedy Trial Act. (ECF No. 209). The case remains

 complex. On February 18, March 22, and April 21, 2021, the undersigned held attorneys-only

 status hearings.




                                                 1
Case: 4:21-cr-00013-RLW-SRW Doc. #: 257 Filed: 04/21/21 Page: 2 of 4 PageID #: 542




 A.     DISCOVERY & BUDGET MATTERS

        At the first status hearing, the undersigned requested the Government to file a detailed Rule

 12(b)(4) Notice of Arguably Suppressible Evidence. The Government filed this Notice on

 February 19, 2021. (ECF No. 213).

        John Lynch volunteered to serve as a lead CJA attorney and to submit a case budget to

 Clarke Devereaux, Circuit Budgeting Attorney.

 B.     PRETRIAL MOTIONS

        The undersigned outlined a proposed schedule for addressing pretrial motions. Pretrial

 motions will be considered in three phases. The Court will first consider any purely legal motions

 (e.g., attacks on the sufficiency of the indictment) which will not require an evidentiary hearing to

 resolve. Next, the Court will consider any challenges to the wiretaps and other electronic

 surveillance. The Court will then address any individual suppression motions and similar motions

 (e.g., severance motions).

        The schedule for the filing of motions is outlined below. The undersigned asked the

 attorneys to coordinate as much as possible to avoid filing duplicative motions. Counsel for the

 Defendants agreed to work, to the extent possible, on coordinating common motions.

        With respect to the evidentiary hearings, the lawyers will be required to coordinate in

 advance of any such hearing and designate a lead attorney for the cross-examination of each

 Government witness. The non-lead attorneys will be given the opportunity to pose additional

 questions as may be necessary to resolve issues which were not addressed by the lead attorney.

 Any attorney who expects to present testimony or evidence at an evidentiary hearing must notify

 the undersigned in advance regarding the nature and length of the anticipated testimony.




                                                 2
Case: 4:21-cr-00013-RLW-SRW Doc. #: 257 Filed: 04/21/21 Page: 3 of 4 PageID #: 543




 C.     OTHER CONSIDERATIONS & FINDINGS

        The Court continues to find additional time is necessary for the defendants to obtain and

 review the discovery, investigate all pretrial matters, and prepare and file any pretrial motions. The

 Court finds the ends of justice served by continuing the pretrial deadlines outweigh the best

 interests of the public and the defendants in a speedy trial and is necessary to prevent a miscarriage

 of justice. This additional time shall be excluded from the defendants’ speedy trial time, pursuant

 to 18 U.S.C. § 3161(h)(7)(A).

        The undersigned is available at such other times as any party deems necessary to address

 any unanticipated issues or problems that may arise.

        Accordingly,

        IT IS HEREBY ORDERED that, any legal motions with respect to the sufficiency of the

 indictment, including any motions to dismiss and motions for a bill of particulars, must be filed by

 May 21, 2021, with responses due June 4, 2021. Any such motion must also include a

 memorandum of law setting forth the specific legal grounds supporting the motion. The Court will

 set a hearing on such legal motions, only if requested and necessary. Any motion with respect to

 the sufficiency of an indictment, including motions to dismiss and motions for a bill of particulars,

 shall set forth specific factual details to support the motion. Any motion with respect to the

 sufficiency of an indictment which is cast in conclusory or conjectural terms will not be heard or

 considered by the Court.

        IT IS FURTHER ORDERED that, any motions directed at wiretap matters or other

 electronic surveillance shall be filed by June 25, 2021, with responses due by July 9, 2021. Any

 such motion must also include a memorandum of law setting forth the specific legal grounds

 supporting the motion.




                                                 3
Case: 4:21-cr-00013-RLW-SRW Doc. #: 257 Filed: 04/21/21 Page: 4 of 4 PageID #: 544




        IT IS FURTHER ORDERED that, any other motions to suppress evidence, statements,

 or any other matters, or which move to sever, shall be filed by August 6, 2021, with responses due

 by August 20, 2021. Any such motion must also include a memorandum of law setting forth the

 specific legal grounds supporting the motion.

        IT IS FURTHER ORDERED that, an attorney-only status hearing will be held via Zoom

 on August 11, 2021 at 2:00 p.m.

        IT IS FURTHER ORDERED that, all evidentiary hearings will be scheduled the

 week of September 20, 2021. Any Defendant who files a motion shall be required to attend their

 respective evidentiary hearings with counsel.

        IT IS FURTHER ORDERED that if a defendant elects not to file any such legal motions,

 the attorney for that defendant shall file with the Court, no later than August 6, 2021, a

 memorandum attesting that the defendant does not wish to raise any pretrial motions, that counsel

 has personally discussed this matter with the defendant, and that the defendant agrees and concurs

 in the decision. No extension time of any of these deadlines will be granted except upon written

 motion, made before the expiration of the deadline, and upon exceptional circumstances. Failure to

 timely file a motion, or notice of a waiver of a motion, will be considered a waiver.

        IT IS FURTHER ORDERED that the trial of this matter will be set following the

 conclusion of pretrial proceedings.


                                              /s/ Stephen R. Welby
                                              STEPHEN R. WELBY
                                              United States Magistrate Judge

 Dated this 21st day of April, 2021.




                                                 4
